Citation Nr: 0612744	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for duodenal 
ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 4, 1967, to May 
2, 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for duodenal ulcer.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
duodenal ulcer in October 1991.  The veteran was notified of 
that decision and did not appeal.

2.  The evidence submitted subsequent to the October 1991 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 1991 RO decision denying service connection for 
duodenal ulcer is final; new and material evidence has not 
been received; and the claim is not reopened.  38 U.S.C.A. 
§ 7105 (West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.192 (1991); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a duodenal ulcer because the ulcer initially became manifest 
during service as a result of certain injections and/or 
fluoride treatments, or because the pre-existing ulcer 
disease was permanently aggravated in service.  
New and Material Evidence

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement is filed 
within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 19.192 (1991).  If a claim 
of entitlement to service connection has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only with new and material evidence 
on that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. 
§ 3.156 (2005).

In a January 1978 decision the RO initially denied service 
connection for duodenal ulcer, claimed as "stomach ulcers."  
The veteran was notified of that decision and did not appeal, 
and that decision is final.  38 U.S.C. § 4005(c)(1976); 
38 C.F.R. § 19.153 (1977).

He did not take any further action on his ulcer claim until 
1991, when he attempted to reopen the same claim.  In October 
1991 the RO determined that new and material evidence had not 
been received, and denied reopening of the claim.  The 
veteran was notified of that decision, and did not appeal.  
Later in October 1991 he submitted a statement indicating 
that a recent Philadelphia Inquirer article links "stomach 
problems" and fluoride treatments, and asserted that he 
would "locate the article" for the RO if necessary.  He did 
not express any disagreement with the prior denial, or any 
intent to seek appellate review of the decision.  For that 
reason his October 2001 statement does not constitute a 
notice of disagreement with the October 1991 decision, and 
the October 1991 decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. 
Cir. 2002); 38 C.F.R. § 19.192 (1991); 38 C.F.R. § 20.201 
(2005).  

The evidence considered in the October 1991 decision consists 
of the veteran's service medical records showing that he 
reported to sick call during the first week of recruit 
training complaining of abdominal pain.  His complaints were 
then diagnosed as a duodenal ulcer.  He also reported having 
developed epigastric pain six years previously, which was 
diagnosed as a possible ulcer and treated with antacids.  He 
stated that he continued to have intermittent stomach pain 
that was relieved by food and antacids since the initial 
occurrence six years previously.  He had failed to report his 
symptoms when examined on entering service.  A Medical 
Evaluation Board determined that he was not qualified for 
service due to a duodenal ulcer that was not incurred in the 
line of duty, existed prior to entry, and was not aggravated 
during service.  He was then separated from service 
approximately one month after entering.

An April 1969 surgical report shows that he then underwent a 
bilateral vagotomy due to a bleeding peptic ulcer.  

Based on the evidence shown above, in the January 1978 
decision the RO denied entitlement to service connection for 
a duodenal ulcer on the basis that the disorder pre-existed 
service and had not been aggravated by the veteran's short 
period of active duty.  In the October 1991 decision the RO 
determined that new and material evidence had not been 
received to reopen the claim, because the only evidence 
received consisted of a duplicate copy of the April 1969 
surgical report.

The evidence received following the October 1991 decision 
includes VA clinical records documenting outpatient treatment 
for gastroesophageal reflux disease and gastric ulcer 
disease, status post partial distal gastrectomy with 
gastrojejunostomy.  This evidence is new, in that the 
evidence of record in October 1991 did not reflect a current 
medical diagnosis of disability pertaining to the duodenal 
ulcer.  The evidence is not material, however, because it 
does not pertain to whether the ulcer disease pre-existed the 
veteran's military service or was aggravated during service.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (records of 
treatment and a diagnosis many years after service, which do 
not document any nexus to service, are not new and material).

The veteran now alleges that certain injections and/or 
fluoride treatments administered during the one-month period 
of service either caused his ulcer or chronically aggravated 
a pre-existing ulcer.  He is not, however, competent to 
provide evidence of the cause of his ulcer disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For that 
reason his statement is not probative, and cannot constitute 
new and material evidence.  

The veteran testified in August 2004 that, because he 
purportedly did not have the symptoms of vomiting blood or 
bloody stools prior to entering service, he (1) must have 
acquired the ulcer in service or, in the alternative (2) that 
any pre-existing problem was aggravated during service.  He 
also presented duplicate copies of the April 1967 service 
medical records, highlighting the portions that document a 
negative prior history of vomiting blood or black stools.  
The evidence of record in October 1991 showed, therefore, a 
negative history for vomiting blood or bloody stools prior to 
service.  For that reason the veteran's testimony is not new. 

In summary, some of the evidence received following the 
October 1991 decision is new.  None of the evidence relates, 
however, to an unestablished fact necessary to substantiate 
the claim.  For these reasons the Board finds that evidence 
that is both new and material has not been received, and the 
claim of entitlement to service connection for a duodenal 
ulcer is not reopened.

Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in July 2002, including the definition of 
new and material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  

In the July 2002 notice the RO provided the definition of new 
and material evidence that was in effect prior to August 
2001, not the correct version pertaining to the veteran's 
February 2002 claim.  In addition, in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), the United States 
Court of Appeals for Veterans Claims (Court) held that if the 
veteran is seeking reopening of a previously denied claim, 
the statute requires VA to inform him of what evidence is 
required to substantiate the element of the claim that was 
the basis for the prior denial.  

The Board finds that the RO cured these notice defects in the 
August 2002 rating decision, and the February 2004 statement 
of the case.  In those documents the RO informed him of the 
correct definition of new and material evidence that 
pertained to his February 2002 claim, and also informed him 
of the specific reason that service connection was denied in 
January 1978.  The RO also informed him that in order to 
reopen the claim he needed to submit medical evidence showing 
that the ulcer condition developed after he entered on active 
duty, or that the pre-existing ulcer disease was permanently 
aggravated beyond the natural progress of the disease during 
service.  

The veteran responded to that information with arguments that 
the ulcer condition did not pre-exist service or was 
aggravated during service, but without any corroborating 
medical evidence.  Because the veteran had the opportunity to 
submit evidence that could be found new and material after 
the notice was provided, any defect in the content or timing 
of the notice did not affect the essential fairness of the 
adjudication and was not prejudicial to him.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Because the claim has 
not been reopened, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records.  The RO requested private treatment 
records from the Northeast Philadelphia Hospital, but that 
facility responded that no records could be located.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeal, and the Board concludes that 
all relevant data has been obtained for determining the 
merits of his claim.


ORDER

New and material evidence not having been received, the claim 
for service connection for a duodenal ulcer is not reopened.




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


